Exhibit 10.68

FOURTH AMENDMENT TO THE BRANDED JOBBER CONTRACT

This Fourth Amendment to the Branded Jobber Contract (“Fourth Amendment”) dated
July 30, 2007 (“Amendment Date”) is between BP Products North America Inc., a
Maryland corporation with offices at 28100 Torch Parkway, Warrenville, Illinois
60555 (“Company”), and The Pantry, Inc., a Delaware corporation with an address
at Post Office Box 1410, 1801 Douglas Drive, Sanford, North Carolina 27330
(“Jobber”).

WITNESSETH:

WHEREAS, Company and Jobber have entered into a Branded Jobber Contract dated
February 1, 2003 (“Branded Jobber Contract”), as amended by an Amendment to the
Branded Jobber Contract dated February 14, 2003 (“First Amendment”), a Second
Amendment to the Branded Jobber Contract dated June 11, 2004 (“Second
Amendment”) and a Third amendment to the Branded Jobber Contract dated July 18,
2006 (“Third Amendment”), in which Company agrees to sell and Jobber agrees to
purchase and receive Company’s currently offered and available BP branded
gasoline products, as determined and designated by Company; and

WHEREAS, both parties desire to amend the Branded Jobber Contract and to amend
Third Amendment, to include additional terms and conditions and modify existing
terms and conditions.

IN CONSIDERATION OF the mutual covenants, conditions and promises contained in
this Fourth Amendment, Company and Jobber hereby agree as follows:

 

A. Capitalized Terms. Unless as otherwise indicated, all capitalized terms used
but not defined in this Fourth Amendment have the same meanings assigned to them
in the Branded Jobber Contract.

 

B. Amended Terms.

1.        Paragraph 35 of the Branded Jobber Contract as amended is deleted in
its entirety and replaced with the following:

35.        Minimum Volume. During each period indicated in the chart below,
Jobber will purchase a minimum volume of Branded Product (as defined below)
(“Minimum Volume Requirement”) as specifically set forth below; provided,
however, that Jobber may satisfy the Minimum Volume Requirement for the period
ended September 30, 2008 by (i) purchasing the number of gallons set forth
below, or (ii) purchasing at least 537,000,000 gallons of Branded Product during
the twelve (12) months ended September 30, 2008. If Jobber satisfies the Minimum
Volume Requirement for the period ended September 30, 2008 in accordance with
either (i) or (ii) in the previous sentence, Jobber will not be responsible for
the guarantee payment specified in paragraph 36 for



--------------------------------------------------------------------------------

such period. For purposes of paragraphs 35, 36, 37, 38, 44 and 45 of the Branded
Jobber contract, “Branded Product” means branded gasoline products and does not
include diesel fuel (unbranded or branded) and unbranded gasoline products.

 

Period   

Minimum Volume

Requirement

 

From

   To    (in gallons)

July 1, 2005

   Sept. 30, 2006    485,000,000

Oct. 1, 2006

   Sept. 30, 2008    1,071,000,000

Oct. 1, 2008

   Sept. 30, 2009    570,430,000

Oct. 1, 2009

   Sept. 30, 2010    581,870,000

Oct. 1, 2010

   Sept. 30, 2011    587,700,000

Oct. 1, 2011

   Sept. 30, 2012    593,590,000

 

C. Entire Agreement. Except as expressly provided in this Fourth Amendment, all
terms and conditions of the Branded Jobber Contract as amended shall remain in
full force and effect.

 

D. Counterparts. This Fourth Amendment may be executed in one or more
counterparts, each of which shall be deemed an original but all of which taken
shall constitute one and the same instrument.

 

F. Conflicting Terms. Notwithstanding anything herein to the contrary, to the
extent that any of the terms and conditions of the Branded Jobber Contract
conflict with this Fourth Amendment, this Fourth Amendment shall control.

 

G. Ratification of Branded Jobber Contract. As amended herein and hereby,
Company and Jobber ratify and reaffirm the terms of the Branded Jobber Contract
as amended and acknowledge that this Fourth Amendment is incorporated within the
Branded Jobber Contract.

    IN WITNESS WHEREOF, the parties have caused this Fourth Amendment to be
executed as of the Amendment Date.

 

BP Products North America Inc.     The Pantry, Inc. Name:  

/s/ Susan Hayden

    Name:  

/s/ Keith S. Bell

Title:  

VP. Key Accounts

    Title:  

Sr. VP – Fuels

 

2